Citation Nr: 0216599	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as a residual of exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the duties 
to assist and notify have been met.

2.  Chronic obstructive pulmonary disease was initially 
clinically demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's military service, to include exposure to asbestos. 


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, to include as a 
residual of exposure to asbestos, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 
5103, 5103A, 5107, 7104(c) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to notify the veteran in the development of this 
claim under the VCAA.  The rating decision, a statement of 
the case, and VA letters to the veteran, apprised the veteran 
of the law applicable in adjudicating the appeal, the reasons 
and bases for the VA decisions, and the information and 
evidence needed to substantiate the claims.  Specifically, in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), a February 2002, Statement of the Case apprised the 
veteran of the development the VA would attempt to perform, 
and the evidence the veteran needed to provide.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA clearly satisfied the duty to notify 
under VCAA.

The RO has made reasonable efforts to obtain all relevant 
evidence.  The evidence of record includes service medical 
records, VA and private medical reports since service, and VA 
examination reports and medical opinions pertaining to the 
matter on appeal.  The veteran has not identified any 
outstanding evidence which could be used to support the issue 
on appeal.  The Board also notes that the veteran has been 
informed of his right to have a hearing in association with 
his appeal.  In July 2002 the veteran was scheduled for a 
hearing before a member of the Board, but it was canceled by 
the veteran.  Accordingly, the Board is of the opinion that 
VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.

The veteran claims he is entitled to service connection for 
chronic obstructive pulmonary disease (claimed as a residual 
of exposure to asbestos).  Applicable law and regulations 
provide that service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1110); or for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ennis v. Brown, 4 Vet. App. 438 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  However, the VA's Manual 21-1, Part 
VI, para. 7.21 provides that inhalation of asbestos fibers 
can produce fibrosis and tumor, most commonly interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  M21-1, Part VI, para 7.21(a); see also 
VAOGCPREC 4-2000.

M21-1, Part VI, para 7.21(b), in part, provides some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, insulation work, asbestos 
cement sheet and pipe products, military equipment, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  

At the outset, the Board acknowledges the veteran's testimony 
maintaining that he worked as a machinist in the engine room 
of a destroyer and was exposed to asbestos while repairing 
pipes.  The veteran's service records establish such.  
Accordingly, the evidence supports the veteran's assertions 
of in-service asbestos exposure.

However, the requirements to establish service connection 
under the asbestos theory still have not been met.  The 
evidence does not demonstrate that the veteran's chronic 
obstructive pulmonary disease is in any way related to in-
service asbestos exposure, or any other incident of service.

The veteran's service medical records are silent with regard 
to a respiratory disorder.  However, private medical records 
dated in May 2001 from a private physician state that, after 
a review of the veteran's records, the physician felt that 
the veteran's lung problems were due in part to his previous 
asbestos exposure.  

The veteran received a VA examination in August 2000.  The 
examiner found moderately severe obstructive lung disease.  
However the examiner also stated that asbestosis causes 
restrictive lung disease, and not obstructive lung disease, 
which the veteran currently suffers from.  The examiner 
concluded that since the veteran had no restrictive component 
of lung disease that was verifiable on pulmonary function 
test, the veteran's asbestos exposure was in no way the cause 
of his obstructive lung disease. 

A medical opinion from a VA physician was obtained in 
December 2001.  The physician reviewed all of the veteran's 
previous records, and noted that the pulmonary function tests 
clearly indicated an overwhelmingly predominant obstructive 
lung disease pattern with mild reduction in lung volumes.  It 
was opined that, while the reduction in lung volumes could be 
explainable by asbestos exposure, the severity in the 
obstructive lung disease findings on his pulmonary function 
testing made his asbestos exposure extremely unlikely to have 
any significant impact on his symptoms of shortness of 
breath.  The physician reiterated his previous opinion from 
the VA examination that it is not likely that the veteran's 
asbestos exposure is the cause of his current lung condition.  
It was further clinically noted that, while his chest x-rays 
showed pleural plaques which are consistent with asbestos 
exposure, asbestos exposure does not cause obstructive lung 
disease, but rather restrictive lung disease.  It was 
summarized that the pulmonary function test results were 
consistent with severe obstructive lung disease which cannot 
be the result of asbestos exposure.

There is not competent medical evidence of record that 
relates the veteran's current pulmonary disease to service, 
to include asbestos exposure in service.  Hence, the 
preponderance of the evidence is against service connection 
for chronic obstructive pulmonary disease, to include as a 
residual of asbestos exposure.



ORDER

Service connection for chronic obstructive pulmonary disease, 
to include as a residual of exposure to asbestos, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

